Detailed Action
	This action is responsive to an original non-provisional application filed on 10/22/2019 with acknowledgement that this application does not claim priority to another application. 
	Claims 1-6 and 8-14 are currently pending.  Claims 1 and 14 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on September 27, 2021 is acknowledged.  One page of amended drawings, one page of amended abstract, two pages of amended specification, and seven pages of amended claims were received on September 27, 2021.  Claims 1-2, 4, 6, 8-9, 11, and 13-14 have been amended.  Claim 7 has been cancelled.  The amended abstract, specification, and drawings are amended to overcome some objections to the original abstract, specification, and drawings, however the specification and drawings remain objected to as noted below.  The amended claims are no longer objected to.  The claims have been amended to overcome rejections under 35 U.S.C. 112(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22 was filed on the application filing date of 10/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both the distal ends of the outputs (Specification Page 3 Lines 30-32) and the distal end of the elbow (Specification Page 5 Line 28 and Specification Page 6 Line 2).

Specification
The disclosure is objected to because of the following informalities:
In Page 2 Line 15 of the Specification, “hose that a similar size” should be revised to “hose that is a similar size” to ensure proper grammar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0205885 A1 to Gardner (“Gardner”) in view of US Patent 2,975,983 to Niebling (“Niebling”), and .
	As to Claim 1, Gardner discloses a pressure washing assembly (Fig. 1, “water leveling system”, the system supplying water through hoses, which can be used for washing under pressure) being configured to be fluidly coupled to a garden hose (Paragraph 0025 “A regular garden hose is attached to one of the Y outlets, remaining in its open position once it is connected to the water-leveling housing unit; a continuous water source then is available”) for releasing a jet of water for spraying (Paragraph 0035, it is understood that the water from the hose can be used to create a jet of water for spraying), said assembly comprising: 
	a fluid fitting (See Annotated Fig. 1) having an input (See Annotated Fig. 1-Detail) and a pair of outputs (See Annotated Fig. 1-Detail showing the first output and second output), said input being fluidly coupled to a fluid source (Fig. 1 #70 “spigot”) wherein said fluid fitting is configured to receive a fluid from the fluid source (Paragraph 0035 “With the dual hose Y-connector coupled to a typical water spigot 70, gate valves in each of the outlets 66, 68 control the water flow to the water filling hose 60, on the one hand, and to a garden hose 72”), said input including a hose coupler (See Annotated Fig. 1-Detail) for engaging an end of a hose (See Annotated Fig. 1-Detail) thereby facilitating said input to receive fluid from the hose, each of said outputs being in fluid communication with said input (Paragraph 0035); 
	a spraying tube (Fig. 1 #72 “garden hose”) being removably coupled to a respective one of said outputs on said fitting wherein said spraying tube is configured to receive the fluid from the fluid source (Paragraph 0035 “the other outlet of which 68 is available for coupling with a regular garden hose to wash down any surrounding deck of the swimming pool, any walkway thereto, or any plant area”); and
	a fluid hose (Fig. 1 #60 “water filling hose”).

	However, Niebling discloses a fluid fitting (Fig. 2 #20 “fitting”) comprising an input including a female hose coupler (Fig. 2 #28 “internally threaded sleeve”) for threadably engaging a male end of a hose (Col. 1 Lines 58-61 “One branch has an internally threaded sleeve 28 either fixed thereto or rotationally connected therewith such as fitting 16 is rotationally connected with one end of hose 12”, Fig. 2 shows the female hose coupler #28 engaging a male end of a faucet and a similar male end could be on a hose, thus #28 can be for threadably engaging a male end of a hose).  
	Niebling discloses that such a threaded fitting is a standard construction ordinarily found on one end of all conventional garden hoses (Col. 1 Lines 52-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the input of Gardner include a female hose coupler for threadably engaging a male end of a hose, as taught by Niebling, for the purpose of utilizing a standard construction to secure the input to the fluid source via a hose. 
	In regards to Claim 1, Gardner’s pressure washing assembly as modified by Niebling’s threads does not disclose said spraying tube having a spray aperture therein, said spray aperture having a dimension being less than dimensions of an interior of said spraying tube thereby increasing pressure of the fluid passing through said spray aperture wherein said spray aperture is configured to facilitate the fluid to be sprayed for cleaning an object, wherein said spraying tube has a first end, a second end, and an outer wall extending therebetween, said outer wall of said spraying tube having a bend therein defining a first portion of said spraying tube being oriented at an angle with respect to a second portion of said spraying tube, said bend being positioned closer to said first end than said second end, the first portion of said spraying tube extending between said first end and said bend, said second portion of said spraying tube extending between said second end and said bend; and

	However, O’Donnell discloses a pressure washing assembly (Fig. 1 #20 “apparatus”) comprising: 
	a spraying tube (See Annotated Fig. 1, the spraying tube including part of #26 “tubular handle”, #28 “main body”, #30 “nozzle portion”, and #38 “garden hose”) having a spray aperture (See Figs. 3A-3D, #30A “nozzle” including apertures that spray is exiting #68 “space” as shown in Figs. 3A and 3D) therein, said spray aperture having a dimension being less than dimensions of an interior of said spraying tube (See Fig. 3A and 3C, each spray aperture having a cross-sectional area created by end plug #60 that is less than a quarter the cross sectional area of the tube, and the space #68 having a length that is smaller than the length of the spraying tube) thereby increasing pressure of the fluid passing through said spray aperture (it is understood by one of ordinary skill in the art that the constriction of the fluid in the space #68 will result in a pressure increase) wherein said spray aperture is configured to facilitate the fluid to be sprayed for cleaning an object (Abstract “A spraying apparatus for simultaneously dislodging insects from a plant's leaves and cleaning the plant”) wherein said spraying tube has a first end (See Annotated Fig. 1), a second end (See Annotated Fig. 1 of O’Donnell, the second end being the end of the hose 38 that attaches to the fluid fitting, as shown in Annotated Fig. 1 of Gardner), and an outer wall (See Annotated Fig. 1, the outer wall being the outside surface of #26, #28, and #38) extending therebetween, said outer wall of said spraying tube having a bend therein (See Annotated Fig. 1) defining a first portion (See Annotated Fig. 1, the first portion defined in the annotated figure including part of #26 and #28 and being different from “first portion 198” that is defined by O’Donnell in the specification) of said spraying tube being oriented at an angle with respect to a second portion of said spraying tube (See Annotated Fig. 1, the second portion defined in the annotated figure 
	a handle (See Annotated Fig. 1, the handle including part of #26 “tubular handle”, #34 “controller”, #40 “trigger”, #36 “control end”, and #196 “proximal female connector”) being coupled to and extending laterally away from said spraying tube for gripping to enhance manipulating said spraying  handle as a part that is designed especially to be grasped by the hand and it is understood based on Figure 1 that the trigger 40 is a part that is designed to be grasped by the hand using one or more fingers.), said handle being positioned on said second portion of said spraying tube (See Annotated Fig. 1) wherein said bend is positioned between said handle and said first end of said spraying tube (See Annotated Fig. 1).  
	O’Donnell discloses that such a pressure washing assembly is useful for simultaneously dislodging insects from a plant’s leaves and cleaning the plant, and enables a user to treat a plant at varying locations without excessive craning (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gardner’s pressure washing assembly as modified by Niebling’s threads to have O’Donnell’s pressure washing assembly included as part of Gardner’s spraying tube by connecting it to the end of a garden hose for the purpose of simultaneously dislodging insects from a plant’s leaves and cleaning the plant, while enabling a user to treat a plant at varying locations without excessive craning.  One of ordinary skill in the art would look to O’Donnell’s pressure washing assembly when modifying Gardner’s pressure washing assembly because Gardner discloses the spraying tube being used for washing plants (Paragraph 0035 “the other outlet of which 68 is available for coupling with a regular garden hose to wash down any surrounding deck of the 
	In regards to Claim 1, Gardner’s pressure washing assembly modified by Niebling’s threads and O’Donnell’s spraying tube does not disclose having an elbow fitting being removably attachable to a respective one of said outputs on said fluid fitting wherein said elbow fitting is configured to receive the fluid from the fluid source, said elbow having a distal end with respect to said respective output, said distal end being attachable to the fluid hose, wherein said elbow fitting is configured to deliver the fluid to the fluid hose.
	However, Grant discloses a pressure washing assembly (Fig. 1 #1 ,Title “Spray/jet washing device”) comprising a fluid fitting (Fig. 6 # 14 “pipe tee”) with an input (See Annotated Fig. 6) and two outputs (See Annotated Fig. 6) and an elbow fitting (Fig. 6 #56 “elbow”) being removably attachable to a respective one of said outputs (See Annotated Fig. 6, Col. 5 Lines 15-19 “Connections from pipe tee 14 to the drying jet 37 consists of a pipe union 55 and a 90 elbow 56 which by suitable attachment fittings 57 is connected in turn to the drying jet 37, which, in essence, is a length of copper tubing” the attachment fittings 57 showing threads which allow the elbow to be removably attachable) on said fluid fitting wherein said elbow fitting is configured to receive the fluid from the fluid source (See Fig. 6, Col. 4 Lines 45-47 “The drying jet 37 which is located below and in vertical alignment with the wash nozzle 36 ejects a narrow jet stream”, thus the fluid travels from a fluid source through the elbow and to #37), said elbow having a distal end with respect to said respective output (See Annotated Fig. 6), said distal end being attachable to a fluid hose (Fig. 6 #37 “drying jet”, which is a length of copper tubing) wherein said elbow fitting is configured to deliver the fluid to the fluid hose (See Fig. 6).  
	Grant uses such an elbow fitting for the purpose of directing fluid in a specific direction relative to the surrounding components and the target being sprayed (Col. 5 Lines 15-18 “Connections from pipe tee 14 to the drying jet 37 consists of a pipe union 55 and a 90 elbow 56 which by suitable attachment 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gardner’s pressure washing assembly modified by Niebling’s threads and O’Donnell’s spraying tube such that the fluid fitting of Gardner to has an elbow fitting being removably attachable to a respective one of said outputs (See Annotated Fig. 1-Detail, the second output) on said fluid fitting wherein said elbow fitting is configured to receive the fluid from the fluid source, said elbow having a distal end with respect to said respective output, said distal end being attachable to the fluid hose, wherein said elbow fitting is configured to deliver the fluid to the fluid hose, as taught by Grant, for the purpose of directing fluid in a specific direction relative to the surrounding components and the target being supplied with fluid.
	As to Claim 2, in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 1 above, Gardner further discloses wherein: 
	8each of said outputs has an outer wall (See Annotated Fig. 1-Detail), each of said outputs having a distal end (See Annotated Fig. 1-Detail) with respect to said input, said pair of outputs including a first output and a second output (See Annotated Fig. 1-Detail); and 
	said first output extends along a longitudinal axis being oriented perpendicular to a longitudinal axis of said second output such that said fluid fitting has a Y shape (See Annotated Fig. 1-Detail).
	Furthermore, Niebling further discloses a pipe fitting wherein an outer wall has a first threaded portion (Fig. 2 #30) being positioned adjacent to a distal end of a first output; and 
	said outer wall has a second threaded portion (Fig. 2 #38) being positioned adjacent to a distal end of a second output.

	Therefore, it would have been obvious to one of ordinary skill in the art to have further modified the fluid fitting of Gardner as applied to Claim 1 above to have the outer wall of the first output include a first threaded portion being positioned adjacent to a distal end of the first output and the outer wall of the second output include a second threaded portion being positioned adjacent to a distal end of the first output, as taught by Niebling, for the purpose of using a standard construction to secure the spraying tube and fluid hose to the fluid fitting.
	As to Claim 3, in reference to in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 2 above, Gardner further discloses comprising a first valve being movably coupled to said fluid fitting (Fig. 1 #74 “gate valve”), said first valve being aligned with said first output (See Annotated Fig. 1-Detail), said first valve being positionable in an open condition thereby facilitating fluid to flow from said input to said first output, said first valve being positionable in a closed condition thereby inhibiting the fluid from flowing from said input to said first output (Paragraph 0035 “With the dual hose Y-connector coupled to a typical water spigot 70, gate valves in each of the outlets 66, 68 control the water flow to the water filling hose 60, on the one hand, and to a garden hose 72, on the other hand. As will be appreciated from the following description, operation of the automatic water leveling system of the invention follows with the gate valve 76 to the water filling hose 60 turned to its “open” position, and with the gate valve 74 to the garden hose 72 turned to its “closed” position”, it is understood that gate valve 74 can be moved to an “open” position to allow fluid to flow through the first output).
	As to Claim 4, in reference to reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 3 above, Gardner further discloses comprising a first lever (See Annotated Fig. 1-Detail) being rotatably coupled 
	As to Claim 5, in reference to in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 4 above, Gardner further discloses comprising a second valve being movably coupled to said fluid fitting (Fig. 1 #76 “gate valve”), said second valve being aligned with said second output (See Annotated Fig. 1-Detail), said second valve being positionable in an open condition thereby facilitating fluid to flow from said input to said second output, said second valve being positionable in a closed condition thereby inhibiting the fluid from flowing from said input to said second output (Paragraph 0035 “With the dual hose Y-connector coupled to a typical water spigot 70, gate valves in each of the outlets 66, 68 control the water flow to the water filling hose 60, on the one hand, and to a garden hose 72, on the other hand. As will be appreciated from the following description, operation of the automatic water leveling system of the invention follows with the gate valve 76 to the water filling hose 60 turned to its “open” position, and with the gate valve 74 to the garden hose 72 turned to its “closed” position”, it is understood that gate valve 76 can be moved to an “closed” position to prevent fluid from flowing through the second output).
	As to Claim 6, in reference to reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 5 above, Gardner further discloses comprising a second lever (See Annotated Fig. 1-Detail) being rotatably coupled to said outer wall of said second output (See Annotated Fig. 1-Detail), said second lever engaging said second valve for manipulating said second valve between said open condition and said 
	As to Claim 8, in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 7 above, O’Donnell further discloses wherein said second portion of said spraying tube is curved between said bend and said second end (See Annotated Fig. 1, there is a curve in #38 that is part of the second portion).
	As to Claim 12, in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 2 above, Grant further discloses wherein said elbow fitting has a primary portion (See Annotated Fig. 6) forming an angle with a secondary portion (See Annotated Fig. 6), said distal end of said elbow being associated with said secondary portion (See Annotated Fig. 6). 
	As to Claim 13, in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, and Grant’s elbow fitting as applied to Claim 12 above, Grant further discloses comprising a fluid coupler being rotatably coupled to an end of said primary portion of said elbow fitting  (See Annotated Fig. 6, the end of the primary portion has threads attaching to #14, thus the threads are a fluid coupler rotatably coupled to an end of the primary portion), said fluid coupler threadably engaging said second threaded portion of said outer wall of said second output for fluidly coupling said elbow fitting to said second output of said fluid fitting (See Annotated Fig. 6, #55 is the second output of Grant, which is equivalent to the second output of Gardner), said secondary portion of said elbow being oriented to extend along a line being collinear with said spraying tube (See Annotated Fig. 6, the secondary portion of the elbow extends along a line that is collinear with the fluid hose for some distance).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Niebling, O’Donnell, and Grant, and further in view of US Patent 5,690,282 to Guo (“Guo”).
	As to Claim 9, in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, Grant’s elbow fitting, as applied to Claim 8 above, O’Donnell does not disclose wherein said outer wall of said spraying tube is flattened adjacent to said first end, said outer wall of said spraying tube flaring outwardly adjacent to said first end such that said first end is laterally elongated with respect to an axis extending through said first end and said second end of said spraying tube, said spray aperture extending through said first end.
	However, Guo discloses an attachment for the end of a spraying tube (Fig. 1 and 3 “spray nozzle”, Col. 1 Lines 22-25 “there is provided a spray nozzle comprising a casing including a chamber formed therein and including an inlet for connecting the chamber to a water reservoir”, the water reservoir being the spraying tube when the spray nozzle is connected to it) comprising an outer wall (See Annotated Fig. 1) that is flattened adjacent to a first end (See Annotated Fig. 1, the outer wall is flat and adjacent to the first end), said outer wall of said spraying tube flaring outwardly adjacent to the first end such that the first end is laterally elongated with respect to an axis extending through said first end and said second end of said spraying tube (See Annotated Fig. 1), said spray aperture extending through said first end (See Annotated Fig. 3).  
	Guo discloses that using such an attachment at the end of a spraying tube allows for selection of different spray types (Abstract “A housing is rotatably secured to the casing and has two or more channels for selectively aligning with the middle passage and has one passageway for communicating with the side passage”) and effective control of spray (Col. 3 Lines 26-28 “the spray nozzle in accordance with the present invention includes a configuration that may be effectively controlled”).
	Therefore, it would have been obvious to one of ordinary skill in the art to have further modified O’Donnell’s spraying tube as applied to Claim 8 above to include Guo’s spray nozzle on the first end, as .

	Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Niebling, O’Donnell, Grant, and Guo, and further in view of US PGPUB 2019/0373827 A1 to Ensworth et al. (“Ensworth”).
	As to Claim 10, in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, Grant’s elbow fitting, and Guo’s spray nozzle as applied to Claim 9 above, Guo discloses wherein said spray aperture has a bounding edge (See Annotated Fig. 1), said bounding edge having a top side and a bottom side (See Annotated Fig. 1).
	Guo does not disclose each of said top side and said bottom side having a plurality of peaks being staggered along an entire length of said spray aperture such that said spray aperture has a zig zag shape.
	However, Ensworth discloses a fluid handling device (Fig. 1A #10) with a spray aperture (Fig. 1A and #50 “flow channel” and #71 “outer tube outlet” forming the entire spray aperture) having a bounding edge (See Annotated Fig. 1B), said bounding edge having a top side and a bottom side (See Annotated Fig. 1B), each of said top side and said bottom side having a plurality of peaks (See Annotated Fig. 1B) being staggered along an entire length of the spray aperture such that the spray aperture has a zig zag shape (See Annotated Fig. 1B, the teeth staggered along the length of the spray aperture).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray aperture of Guo to have said top side and said bottom side having a plurality of peaks being staggered along an entire length of said spray aperture, either along an exterior of the spray aperture or within an interior of spray aperture, such that said spray aperture has a zig zag shape, as taught by Ensworth, as doing so would provide further control over the pressure of fluid being sprayed relative to its pressure as it approaches the spray aperture, allowing for a specifically controlled spray to be created at a desired pressure based on a desired spraying distance and/or spraying force using a known technique.  Such a zig zag shape could be implemented in the spray aperture of Guo such that cross-sectional area of the aperture decreases relative to the cross-sectional area prior to the aperture, resulting in a pressure increase.   
	As to Claim 11, in reference to Gardner’s pressure washing assembly as modified by Niebling’s threads, O’Donnell’s spraying tube, Grant’s elbow fitting, Guo’s spray nozzle, and Ensworth’s spray aperture as applied to Claim 10 above, Gardner does not specifically disclose comprising a spray coupler being rotatably coupled to said second end of said spraying tube, said spray coupler threadably engaging said first threaded portion on said outer wall of said second output for fluidly coupling said spraying tube to said first output of said fluid fitting.
	However, Niebling discloses a spray coupler (Fig. 2 #16 “fitting”) being rotatably coupled to an end of a spraying tube (Fig. 1 #12 “hose”, the end of which is interpreted as being equivalent to the second end of Gardner), said spray coupler threadably engaging a threaded portion on an outer wall of said second output for fluidly coupling the spraying tube to an output of the fluid fitting (Col. 1 Lines 58-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spraying tube of Gardner to have a spray coupler being rotatably coupled to said second end of said spraying tube, said spray coupler threadably engaging said first threaded portion on said outer wall of said second output for fluidly coupling said spraying tube to said first output of said fluid fitting, as taught by Niebling, for the purpose of using a standard construction to secure the spraying tube and fluid hose to the fluid fitting.
	As to Claim 14, Gardner discloses a pressure washing assembly (Fig. 1, “water leveling system”, the system supplying water through hoses, which can be used for washing under pressure) being configured to be fluidly coupled to a garden hose (Paragraph 0025 “A regular garden hose is attached to one of the Y outlets, remaining in its open position once it is connected to the water-leveling housing unit; a continuous water source then is available”) for releasing a jet of water for spraying (Paragraph 0035, it is understood that the water can be used to create a jet of water for spraying), said assembly comprising: 
	a fluid fitting (See Annotated Fig. 1) having an input (See Annotated Fig. 1-Detail) and a pair of outputs (See Annotated Fig. 1-Detail showing the first output and second output), said input being fluidly coupled to a fluid source (Fig. 1 #70 “spigot”) wherein said fluid fitting is configured to receive a fluid from the fluid source (Paragraph 0035 “With the dual hose Y-connector coupled to a typical water spigot 70, gate valves in each of the outlets 66, 68 control the water flow to the water filling hose 60, on the one hand, and to a garden hose 72”), said input including a hose coupler (See Annotated Fig. 1-Detail) for engaging an end of a hose (See Annotated Fig. 1-Detail) thereby facilitating said input to 
	a first valve being movably coupled to said fluid fitting (Fig. 1 #74 “gate valve”), said first valve being aligned with said first output (See Annotated Fig. 1-Detail), said first valve being positionable in an open condition thereby facilitating fluid to flow from said input to said first output, said first valve being positionable in a closed condition thereby inhibiting the fluid from flowing from said input to said first output (Paragraph 0035 “With the dual hose Y-connector coupled to a typical water spigot 70, gate valves in each of the outlets 66, 68 control the water flow to the water filling hose 60, on the one hand, and to a garden hose 72, on the other hand. As will be appreciated from the following description, operation of the automatic water leveling system of the invention follows with the gate valve 76 to the water filling hose 60 turned to its “open” position, and with the gate valve 74 to the garden hose 72 turned to its “closed” position”, it is understood that gate valve 74 can be moved to an “open” position to allow fluid to flow through the first output); 
	a first lever (See Annotated Fig. 1-Detail) being rotatably coupled to said outer wall of said first output (See Annotated Fig. 1-Detail), said first lever engaging said first valve for manipulating said first valve between said open condition and said closed condition (Paragraph 0035, it is understood that the lever is used to move the valve between an open condition and a closed condition); 
	a second valve being movably coupled to said fluid fitting (Fig. 1 #76 “gate valve”), said second valve being aligned with said second output (See Annotated Fig. 1-Detail), said second valve being positionable in an open condition thereby facilitating fluid to flow from said input to said second output, 
	a second lever (See Annotated Fig. 1-Detail) being rotatably coupled to said outer wall of said second output (See Annotated Fig. 1-Detail), said second lever engaging said second valve for manipulating said second valve between said open condition and said closed condition (Paragraph 0035, it is understood that the lever is used to move the valve between an open condition and a closed condition); 
	a spraying tube (Fig. 1 #72 “garden hose”) being removably coupled to a respective one of said outputs on said fitting wherein said spraying tube is configured to receive the fluid from the fluid source (Paragraph 0035 “the other outlet of which 68 is available for coupling with a regular garden hose to wash down any surrounding deck of the swimming pool, any walkway thereto, or any plant area”); and
	a fluid hose (Fig. 1 #60 “water filling hose”) having a similar size with respect to said spraying tube (See Annotated Fig. 1, the fluid hose and spraying tube appear to have approximately the same diameter).
	Regarding Claim 14, Gardner does not specifically disclose: 
	said input comprising a female hose coupler for threadably engaging a male end of a hose, said outer wall of said first output having a first threaded portion being positioned adjacent to said distal end 
	a spray coupler being rotatably coupled to an end of said spraying tube, said spray coupler threadably engaging said first threaded portion on said outer wall of said second output for fluidly coupling said spraying tube to said first output of said fluid fitting; and 
	a fluid coupler threadably engaging said second threaded portion of said outer wall of said second output for fluidly coupling to said second output of said fluid fitting.
	However, Niebling discloses a fluid fitting (Fig. 2 #20 “fitting”) comprising an input including a female hose coupler (Fig. 2 #28 “internally threaded sleeve”) for threadably engaging a male end of a hose (Col. 1 Lines 58-61 “One branch has an internally threaded sleeve 28 either fixed thereto or rotationally connected therewith such as fitting 16 is rotationally connected with one end of hose 12”, Fig. 2 shows the female hose coupler #28 engaging a male end of a faucet and a similar male end could be on a hose, thus #28 can be for threadably engaging a male end of a hose), an outer wall having a first threaded portion (Fig. 2 #30) being positioned adjacent to a distal end of a first output; an outer wall having a second threaded portion (Fig. 2 #38) being positioned adjacent to a distal end of a second output, and a spray coupler (Fig. 2 #16 “fitting”) being rotatably coupled to an end of a spraying tube (Fig. 1 #12 “hose”, the end of which is interpreted as being equivalent to the second end of Gardner), said spray coupler threadably engaging a threaded portion on an outer wall of said second output for fluidly coupling the spraying tube to an output of the fluid fitting (Col. 1 Lines 58-62 and Col. 2 Line 1 “One branch has an internally threaded sleeve 28 either fixed thereto or rotationally connected with one end of hose 12.  Branch 24 has an externally threaded end 30 to which fitting 16 is operatively connected”).  
	Niebling discloses that such threaded fittings and couplers are a standard construction ordinarily found on one end of all conventional garden hoses (Col. 1 Lines 52-55).  

	said input comprising a female hose coupler for threadably engaging a male end of a hose, said outer wall of said first output having a first threaded portion being positioned adjacent to said distal end of said first output, said outer wall of said second output having a second threaded portion being positioned adjacent to said distal end of said second output; 
	a spray coupler being rotatably coupled to an end of said spraying tube, said spray coupler threadably engaging said first threaded portion on said outer wall of said first output for fluidly coupling said spraying tube to said first output of said fluid fitting; and 
	a fluid coupler threadably engaging said second threaded portion of said outer wall of said second output for fluidly coupling to said second output of said fluid fitting;
	as taught by Niebling, for the purpose of using standard constructions to secure the spraying tube, fluid hose, and fluid source to the fluid fitting.
	Regarding Claim 14, Gardner’s pressure washing assembly modified by Niebling’s threads does not disclose:
	said spraying tube having a spray aperture therein, said spray aperture having a dimension being less than dimensions of an interior of said spraying tube thereby increasing pressure of the fluid passing through said spray aperture wherein said spray aperture is configured to facilitate the fluid to be sprayed for cleaning an object, said spraying tube having a first end, a second end and an outer wall extending therebetween, said outer wall of said spraying tube having a bend therein defining a first portion of said spraying tube being oriented at an angle with respect to a second portion of said spraying tube, said bend being positioned closer to said first end than said second end, the first portion of said spraying tube extending between said first end and said bend, said second portion of said 
	a handle being coupled to and extending laterally away from said spraying tube for gripping to enhance manipulating said spraying tube, said handle engaging said outer wall of said spraying tube, said handle being positioned on said second portion of said spraying tube.
	However, O’Donnell discloses a pressure washing assembly (Fig. 1 #20 “apparatus”) comprising: 
	a spraying tube (See Annotated Fig. 1, the spraying tube including part of #26 “tubular handle”, #28 “main body”, #30 “nozzle portion”, and #38 “garden hose”) having a spray aperture (See Figs. 3A-3D, #30A “nozzle” including apertures that spray is exiting #68 “space” as shown in Figs. 3A and 3D) therein, said spray aperture having a dimension being less than dimensions of an interior of said spraying tube (See Fig. 3A and 3C, each spray aperture having a cross-sectional area created by end plug #60 that is less than a quarter the cross sectional area of the tube, and the space #68 having a length that is smaller than the length of the spraying tube) thereby increasing pressure of the fluid passing through said spray aperture (it is understood by one of ordinary skill in the art that the constriction of the fluid in the space #68 will result in a pressure increase) wherein said spray aperture is configured to facilitate the fluid to be sprayed for cleaning an object (Abstract “A spraying apparatus for simultaneously dislodging insects from a plant's leaves and cleaning the plant”) said spraying tube having a first end (See Annotated Fig. 1), a second end (See Annotated Fig. 1 of O’Donnell, the second end being the end of the hose 38 that attaches to the fluid fitting, as shown in Annotated Fig. 1 of Gardner) and an outer wall (See Annotated Fig. 1, the outer wall being the outside surface of #26, #28, and #38) extending therebetween, said outer wall of said spraying tube having a bend therein (See Annotated Fig. 1) defining a first portion (See Annotated Fig. 1, the first portion defined in the annotated figure including part of #26 and #28 and being different from “first portion 198” that is defined by O’Donnell in the specification) of said spraying tube being oriented at an angle with respect to a second 
 handle as a part that is designed especially to be grasped by the hand and it is understood based on Figure 1 that the trigger 40 is a part that is designed to be grasped by the hand using one or more fingers.), said handle engaging said outer wall of said spraying tube (See Annotated Fig. 1, the handle appears to have a female end attaching to #38, and it is understood that the end of #38 is a male end of a typical garden hose, thus the female end of the handle engages the outer wall of the spraying tube on #38), said handle being positioned on said second portion of said spraying tube (See Annotated Fig. 1).
	O’Donnell discloses that such a pressure washing assembly is useful for simultaneously dislodging insects from a plant’s leaves and cleaning the plant, and enables a user to treat a plant at varying locations without excessive craning (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gardner’s pressure washing assembly as modified by Niebling’s threads to have O’Donnell’s pressure washing assembly included as part of Gardner’s spraying tube by connecting it to the end of a garden hose for the purpose of simultaneously 
	Regarding Claim 14, Gardner’s pressure washing assembly modified by Niebling’s threads and O’Donnell’s spraying tube does not disclose wherein said outer wall of said spraying tube being flattened adjacent to said first end, said outer wall of said spraying tube flaring outwardly adjacent to said first end such that said first end is laterally elongated with respect to an axis extending through said first end and said second end of said spraying tube, said spray aperture extending through said first end, said spray aperture having a bounding edge, said bounding edge having a top side and a bottom side.
	However, Guo discloses an attachment for the end of a spraying tube (Fig. 1 and 3 “spray nozzle”, Col. 1 Lines 22-25 “there is provided a spray nozzle comprising a casing including a chamber formed therein and including an inlet for connecting the chamber to a water reservoir”, the water reservoir being the spraying tube when the spray nozzle is connected to it) comprising an outer wall (See Annotated Fig. 1) that is flattened adjacent to a first end (See Annotated Fig. 1, the outer wall is flat and adjacent to the first end), said outer wall of said spraying tube flaring outwardly adjacent to the first end such that the first end is laterally elongated with respect to an axis extending through said first end and said second end of said spraying tube (See Annotated Fig. 1), said spray aperture extending through said first end (See Annotated Fig. 3), said spray aperture having a bounding edge (See Annotated Fig. 1), and said bounding edge having a top side and a bottom side (See Annotated Fig. 1).  

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gardner’s pressure washing assembly modified by Niebling’s threads and O’Donnell’s spraying tube such that O’Donnell’s spraying tube includes Guo’s spray nozzle on the first end, as doing so would allow for selection of different spray types and effective control of spray, which would be useful for spraying specific areas of plants to be cleaned with varying types of spray.  Attaching Guo’s spray nozzle as part of the end of O’Donnell’s spraying tube would result in the outer wall of the spraying tube being flattened adjacent to said first end, said outer wall of said spraying tube flaring outwardly adjacent to said first end such that said first end is laterally elongated with respect to an axis extending through said first end and said second end of said spraying tube (See Guo Annotated Fig. 1 and O’Donnell annotated Fig. 1), said spray aperture extending through said first end, said spray aperture having a bounding edge, and said bounding edge having a top side and a bottom side.
	Regarding Claim 14, Gardner’s pressure washing assembly modified by Niebling’s threads, O’Donnell’s spraying tube, and Guo’s spray nozzle does not disclose each of said top side and said bottom side having a plurality of peaks being staggered along an entire length of said spray aperture such that said spray aperture has a zig zag shape.
	However, Ensworth discloses a fluid handling device (Fig. 1A #10) with a spray aperture (Fig. 1A and #50 “flow channel” and #71 “outer tube outlet” forming the entire spray aperture) having a bounding edge (See Annotated Fig. 1B), said bounding edge having a top side and a bottom side (See 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gardner’s pressure washing assembly modified by Niebling’s threads, O’Donnell’s spraying tube, and Guo’s spray nozzle such that the spray aperture of Guo has said top side and said bottom side having a plurality of peaks being staggered along an entire length of said spray aperture, either along an exterior of the spray aperture or within an interior of spray aperture, such that said spray aperture has a zig zag shape, as taught by Ensworth, since doing so would provide further control over the pressure of fluid being sprayed relative to its pressure as it approaches the spray aperture, allowing for a specifically controlled spray to be created at a desired pressure based on a desired spraying distance and/or spraying force using a known technique.  Such a zig zag shape could be implemented in the spray aperture of Guo such that cross-sectional area of the aperture decreases relative to the cross-sectional area prior to the aperture, resulting in a pressure increase.   
	 Regarding Claim 14, Gardner’s pressure washing assembly modified by Niebling’s threads, O’Donnell’s spraying tube, Guo’s spray nozzle, and Ensworth’s spray aperture does not disclose:
	an elbow fitting being removably attachable to a respective one of said outputs on said fluid fitting wherein said elbow fitting is configured to receive the fluid from the fluid source, said elbow having a distal end with respect to said respective output, said distal end being attachable to the fluid 
	a fluid coupler being rotatably coupled to an end of said primary portion of said elbow fitting, said fluid coupler threadably engaging said second threaded portion of said outer wall of said second output for fluidly coupling said elbow fitting to said second output of said fluid fitting, said secondary portion of said elbow being oriented to extend along a line being collinear with said spraying tube.
	However, Grant discloses a pressure washing assembly (Fig. 1 #1 ,Title “Spray/jet washing device”) comprising a fluid fitting (Fig. 6 # 14 “pipe tee”) with an input (See Annotated Fig. 6) and two outputs (See Annotated Fig. 6) and an elbow fitting (Fig. 6 #56 “elbow”) being removably attachable to a respective one of said outputs (See Annotated Fig. 6, Col. 5 Lines 15-19 “Connections from pipe tee 14 to the drying jet 37 consists of a pipe union 55 and a 90 elbow 56 which by suitable attachment fittings 57 is connected in turn to the drying jet 37, which, in essence, is a length of copper tubing” the attachment fittings 57 showing threads which allow the elbow to be removably attachable) on said fluid fitting wherein said elbow fitting is configured to receive the fluid from the fluid source (See Fig. 6, Col. 4 Lines 45-47 “The drying jet 37 which is located below and in vertical alignment with the wash nozzle 36 ejects a narrow jet stream”, thus the fluid travels from a fluid source through the elbow and to #37), said elbow having a distal end with respect to said respective output (See Annotated Fig. 6), said distal end being attachable to a fluid hose (Fig. 6 #37 “drying jet”, which is a length of copper tubing) wherein said elbow fitting is configured to deliver the fluid to the fluid hose (See Fig. 6), said elbow fitting having a primary portion (See Annotated Fig. 6) forming an angle with a secondary portion (See Annotated Fig. 6), said distal end of said elbow being associated with said secondary portion (See Annotated Fig. 6); and
	a fluid coupler being rotatably coupled to an end of said primary portion of said elbow fitting  (See Annotated Fig. 6, the end of the primary portion has threads attaching to #14, thus the threads are 
	Grant uses such an elbow fitting for the purpose of directing fluid in a specific direction relative to the surrounding components and the target being sprayed (Col. 5 Lines 15-18 “Connections from pipe tee 14 to the drying jet 37 consists of a pipe union 55 and a 90 elbow 56 which by suitable attachment fittings 57 is connected in turn to the drying jet 37”, Col. 4 Lines 23-67 and Col. 5 Lines 1-29 detail alignment of the drying jet 37 by adjusting the position of the tube, and looking at Fig. 6 it can be seen that the elbow is further influencing the location of the copper tube with a 90 degree turn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gardner’s pressure washing assembly modified by Niebling’s threads, O’Donnell’s spraying tube, Guo’s spray nozzle, and Ensworth’s spray aperture, such that the fluid fitting of Gardner has an elbow fitting being removably attachable to a respective one of said outputs (See Annotated Fig. 1-Detail, the second output) on said fluid fitting wherein said elbow fitting is configured to receive the fluid from the fluid source, said elbow having a distal end with respect to said respective output, said distal end being attachable to the fluid hose having a similar size with respect to said spraying tube wherein said elbow fitting is configured to deliver the fluid to the fluid hose, said elbow fitting having a primary portion forming an angle with a secondary portion, said distal end of said elbow being associated with said secondary portion; and 

	as taught by Grant, for the purpose of directing fluid in a specific direction relative to the surrounding components and the target being supplied with fluid. 


    PNG
    media_image1.png
    879
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1234
    896
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    510
    575
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    484
    875
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    789
    827
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    828
    1151
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    494
    914
    media_image7.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 9/27/2021 have been fully considered.
	Applicant has amended the drawings and disclosure, which were objected to.  Examiner notes that while some objections to the drawings and disclosure have been overcome, the drawings and specification remain objected to as noted above.
	Applicant has cancelled Claim 7 and amended Claims 1 and 14, which were objected to because of informalities.  The claims are no longer objected to. 
Applicant has amended claims that were rejected under 35 U.S.C. 112(b) as being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  The claims are no longer rejected under 35 U.S.C. 112(b).
Applicant has amended Claim 1, which was rejected as being unpatentable over Gardner in view of Niebling, and further in view of O’Donnell and Grant.  Applicant’s argument that “O’Donnell does not specifically teach a handle” is not found persuasive.  Examiner notes that, as shown in Annotated Figure 1 of O’Donnell, the handle includes a portion of #26 “tubular handle”, #34 “controller”, #40 “trigger”, #36 “control end”, and #196 “proximal female connector”.  Examiner notes that Merriam Webster defines a “handle” as “a part that is designed especially to be grasped by the hand”.  Examiner notes that based on Figure 1 of O’Donnell, it appears that element 40 is a part that is designed such that it would be obvious to a user of ordinary skill in the art to grasp element 40 with one hand using multiple fingers to enhance controlling the spraying tube to spray water, while the user uses another hand to grasp a portion of element 26 to enhance directing the sprayed water to a particular location.  Therefore, it is understood that element 40 is equivalent to a portion of a handle (As shown in Annotated Fig. 1) that extends laterally away from the spraying tube.  Examiner notes that Claims 1-6, 8, and 12-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Niebling, and further in view of O’Donnell and Grant as noted above.  Furthermore, Claim 9 remains rejected 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752                                                                                                                                                                                         
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752